Exhibit 10.15 Schedule 4.8 Issued and outstanding shares Percentage Holdings Number of Shares Suspect Detection Systems, Inc. 58.1% Shabtai Shoval 31.4% Yishaiyahu (Sigi) Horowitz 10.5% Total 100% Fully Diluted Basis** Percentage Holdings Number of Shares Suspect Detection Systems, Inc. 50.38% Shabtai Shoval * 27.22% Yishaiyahu (Sigi) Horowitz * 9.07% Options 13.33% Total 100.00% * Actual shares; Not including options held by him and does not assume the cancellation of options held by Shabtai Shoval as of the date of the Agreement as contemplated by Section 9.1.4 of the Agreement. **Does not assume the cancellation of options held by Shabtai Shoval as of the date of the Agreement as contemplated by Section 9.1.4 of the Agreement.
